DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach “the first magnetic permeability of the first electromagnetic shielding layer further meets a preset magnetic permeability change curve, and wherein the preset magnetic permeability change curve is configured to reduce a second magnetic permeability of the transformer in an operating frequency band and increase a third magnetic permeability of an electromagnetic interference (EMI) frequency band” as amended claim 1, which was previously claimed in claim 12, and similar amendment made in claims 15 and 18. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. The “the first magnetic permeability of the first electromagnetic shielding layer further meets a preset magnetic permeability change curve, and wherein the preset magnetic permeability change curve is configured to reduce a second magnetic permeability of the transformer in an operating frequency band and increase a third magnetic permeability of an electromagnetic interference (EMI) frequency ban" is merely a functional or intended use limitation that does not structurally distinguish the claimed invention over the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-31 (Fed. Cir. 1997). In paragraph [0035] of the originally filed specification in the present invention, one of the materials that can be used as the shielding layer in the present invention is ferrite. Claim 13 of the present invention also recites the shielding layer material being ferrite. Fujimura also teaches the shielding layer 26 made of ferrite (col. 2, lines 42-46). If the ferrite shielding layer of Fujimura were used in the transformer of Zhou, the combination would result in “the first magnetic permeability of the first electromagnetic shielding layer further meets a preset magnetic permeability change curve, and wherein the preset magnetic permeability change curve is configured to reduce a second magnetic permeability of the transformer in an operating frequency band and increase a third magnetic permeability of an electromagnetic interference (EMI) frequency band” as amended claim 1, and similar amendment made in claims 15 and 18.
The drawing objections made in the Office Action mailed on 05/19/2022 is hereby withdrawn as a result of the drawings replacement sheets submitted on 05/19/2022.
The 35 USC 112(b) rejection made in the Office Action mailed on 04/29/2022 is hereby withdrawn as a result of amendment filed on 05/19/2022.

Drawings
3.	The drawings were received on 05/19/2022. These drawings are acceptable.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 5, 9-11, 13, 15, 17-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. PG. Pub. No. 2014/0139313 A1) in view of Fujimura et al. (U.S. Patent No. 3,881,193).
With respect to claim 1, Zhou et al., hereinafter referred to as “Zhou,” teaches a transformer (Figs. 12A-12C), comprising: 
a magnetic core structure 60a and 60b: 
a magnetic cylinder (middle leg)in the core structure, wherein the magnetic cylinder is surrounded by several windings 32 and 35 in a stacked manner, and wherein the several windings comprise a primary-side winding 35 and a secondary-side winding 32; and 
a first electromagnetic shielding layer 33 and or 34 coupled to the magnetic cylinder that is disposed between at least two adjacent windings of the several windings, wherein the at least two adjacent windings are the primary-side winding and the secondary-side winding (para. [0105]). Zhou does not expressly teach the first electromagnetic shielding layer is made of a magnetic material and is an insulator,
wherein the first magnetic permeability of the first electromagnetic shielding layer further meets a preset magnetic permeability change curve, and 
wherein the preset magnetic permeability change curve is configured to reduce a second magnetic permeability of the transformer in an operating frequency band and increase a third magnetic permeability of an electromagnetic interference (EMI) frequency band.
Fujimura et al., hereinafter referred to as “Fujimura,” teaches a transformer (e.g. FIGs. 1-3), wherein the first electromagnetic shielding layer 26 is made of a magnetic material and is an insulator (col. 2, lines 21-23, 42-46). The incorporation of the electromagnetic shielding layer material of Fujimura to the transformer of Zhou would result in “the first magnetic permeability of the first electromagnetic shielding layer further meets a preset magnetic permeability change curve, and wherein the preset magnetic permeability change curve is configured to reduce a second magnetic permeability of the transformer in an operating frequency band and increase a third magnetic permeability of an electromagnetic interference (EMI) frequency band” as clamed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shielding layer material as taught by Fujimura to the transformer of Zhou to provide the required shielding and insulating characteristics.
With respect to claim 2, Zhou in view of Fujimura teaches the transformer of claim 1, further comprising a second electromagnetic shielding layer that is disposed between every two of the at least two adjacent windings (Fujimura, col. 2, lines 21-23, 42-46).
With respect to claim 5, Zhou in view of Fujimura teaches the transformer of claim 1, wherein the primary-side winding and the secondary-side winding alternately surround the magnetic cylinder in the stacked manner (Zhou, para. [0105]).
With respect to claim 9, Zhou in view of Fujimura teaches the transformer of claim 1, wherein the magnetic core structure comprises an upper part and a lower part, wherein each part is an E-shaped structure, and wherein the magnetic cylinder is a middle magnetic cylinder in the E-shaped structure (Zhou, para. [0105]).
With respect to claim 10, Zhou in view of Fujimura teaches the transformer of claim 1, wherein the first electromagnetic shielding layer is disposed on a winding surface using a pasting process or a coating process (Zhou, para. [0105]). The process limitations “a pasting process or a coating process” in claim 10, does not carry weight in a claim drawn to structure. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985).
With respect to claim 11, Zhou in view of Fujimura teaches the transformer of claim 1, wherein the first magnetic permeability of the first electromagnetic shielding layer is greater than two (Fujimura, col. 2, lines 21-23, 42-46). Fujimura teaches the shielding material as claimed, and the present invention and Fujimura each teaches the shielding layer being ferrite. Therefore, Fujimura meets the limitations of claim 11.
With respect to claim 13, Zhou in view of Fujimura teaches the transformer of claim 12, wherein a material of the first electromagnetic shielding layer is ferrite (Fujimura, col. 2, lines 21-23, 42-46).
With respect to claim 15, Zhou teaches a switch-mode power supply (Figs. 12A-12C), comprising: 
a transformer (cores 60a-60b, and components thereon) comprising: 
a magnetic core structure 60a-60b; 
a magnetic cylinder (middle leg) coupled to the magnetic core structure, wherein the magnetic cylinder is surrounded by several windings 32 and 35 in a stacked manner, and wherein the several windings comprise a primary-side winding 35 and a secondary-side winding 32; and 
a first electromagnetic shielding layer 33 and or 34 disposed between at least two adjacent windings 32 and 35, wherein the at least two adjacent windings are the primary-side winding and the secondary-side winding, and 
wherein the switch-mode power supply does not comprise a Y capacitor(para. [0105]). Zhou does not expressly teach the first electromagnetic shielding layer is made of a magnetic material and is an insulator.
wherein the first magnetic permeability of the first electromagnetic shielding layer further meets a preset magnetic permeability change curve, and 
wherein the preset magnetic permeability change curve is configured to reduce a second magnetic permeability of the transformer in an operating frequency band and increase a third magnetic permeability of an electromagnetic interference (EMI) frequency band.
Fujimura teaches a transformer (e.g. FIGs. 1-3), wherein the first electromagnetic shielding layer 26 is made of a magnetic material and is an insulator (col. 2, lines 21-23, 42-46). The incorporation of the electromagnetic shielding layer material of Fujimura to the transformer of Zhou would result in “the first magnetic permeability of the first electromagnetic shielding layer further meets a preset magnetic permeability change curve, and wherein the preset magnetic permeability change curve is configured to reduce a second magnetic permeability of the transformer in an operating frequency band and increase a third magnetic permeability of an electromagnetic interference (EMI) frequency band” as clamed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shielding layer material as taught by Fujimura to the transformer of Zhou to provide the required shielding and insulating characteristics.
With respect to claim 17, Zhou in view of Fujimura teaches the switch-mode power supply of claim 15, wherein a material of the first electromagnetic shielding layer is ferrite (Fujimura, col. 2, lines 21-23, 42-46). 
With respect to claim 18, Zhou teaches a charger (Figs. 12A-12C), configured to perform terminal power fast charging, wherein the charger comprises: 
a transformer (cores 60a-60b, and components thereon) comprising: 
a magnetic core structure 60a-60b; 
a magnetic cylinder (middle leg) coupled to the magnetic core structure, wherein the magnetic cylinder is surrounded by several windings 32 and 35 in a stacked manner, wherein the several windings comprise a primary-side winding 35 and a secondary-side winding 32; and 
a first electromagnetic shielding layer 33 and or 34 disposed between at least two adjacent windings 32 and 35, wherein the at least two adjacent windings are the primary-side winding and the secondary-side winding, and 
wherein the charger does not comprise a Y capacitor (para. [0105]). Zhou does not expressly teach the first electromagnetic shielding layer is made of a magnetic material and is an insulator.
wherein the first magnetic permeability of the first electromagnetic shielding layer further meets a preset magnetic permeability change curve, and 
wherein the preset magnetic permeability change curve is configured to reduce a second magnetic permeability of the transformer in an operating frequency band and increase a third magnetic permeability of an electromagnetic interference (EMI) frequency band.
Fujimura teaches a transformer (e.g. FIGs. 1-3), wherein the first electromagnetic shielding layer 26 is made of a magnetic material and is an insulator (col. 2, lines 21-23, 42-46). The incorporation of the electromagnetic shielding layer material of Fujimura to the transformer of Zhou would result in “the first magnetic permeability of the first electromagnetic shielding layer further meets a preset magnetic permeability change curve, and wherein the preset magnetic permeability change curve is configured to reduce a second magnetic permeability of the transformer in an operating frequency band and increase a third magnetic permeability of an electromagnetic interference (EMI) frequency band” as clamed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shielding layer material as taught by Fujimura to the transformer of Zhou to provide the required shielding and insulating characteristics.
With respect to claim 20, Zhou in view of Fujimura teaches the charger of claim 18, wherein a material of the first electromagnetic shielding layer is ferrite (Fujimura, col. 2, lines 21-23, 42-46). 
With respect to claim 21, Zhou in view of Fujimura teaches the charger of claim 18, wherein the first magnetic permeability of the first electromagnetic shielding layer is greater than two (Fujimura, col. 2, lines 42-46). In the present invention, ferrite can be used the shielding layer material (para. [0034]). Fujimura teaches the shielding layer is made of ferrite (Fujimura, col. 2, lines 42-46). Therefore, the shielding layer as taught by Zhou in view of Fujimura would have the claimed permeability.
With respect to claim 22, Zhou in view of Fujimura teaches the charger of claim 18, wherein the first electromagnetic shielding layer is disposed on a winding surface using a pasting process (Zhou, para. [0105]). The process limitations “using a pasting process” in claim 22 do not carry weight in a claim drawn to structure. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985).
With respect to claim 23, Zhou in view of Fujimura teaches the 18, wherein the first electromagnetic shielding layer is disposed on a winding surface using a coating process(Zhou, para. [0105]). The process limitations “using a pasting process” in claim 22 do not carry weight in a claim drawn to structure. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985).

7.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Fujimura, as applied to claim 1 above, and further in view of Zhang et al. (U.S. PG. Pub. No. 2018/0211761 A1).
With respect to claim 3, Zhou in view of Fujimura teaches the transformer of claim 1, further comprising a framework 23 (see Fig. 2A for illustration), wherein the framework wrapped around the magnetic cylinder (Zhou, paras. [0005], and [0105]). Zhou in view of Fujimura does not expressly teach a second electromagnetic shielding layer disposed on a surface of a framework and that is wrapped around the magnetic cylinder.
Zhang et al., hereinafter referred to as “Zhang,” teaches a transformer (e.g. Fig 4), comprising a second electromagnetic shielding layer (inner most layer 101 wrapping column 131 or 132) (paras. [0038]-[0039]). The combination would result in “a second electromagnetic shielding layer that is disposed on a surface of a framework, wherein the framework wrapped around the magnetic cylinder” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second electromagnetic shielding layer as taught by Zhang to the transformer of Zhou in view of Fujimura to provide the required shielding characteristics.
With respect to claim 4, Zhou in view of Fujimura teaches the transformer of claim 1.  Zhou in view of Fujimura does not expressly teach a second electromagnetic shielding layer that is disposed on a surface of an outermost winding, wherein the outermost winding is the primary-side winding or the secondary-side winding away from the magnetic cylinder.
Zhang teaches a transformer (e.g. Fig 4) comprising a second electromagnetic shielding layer (shielding layer 101 covering outer periphery of windings 103 or 201) that is disposed on a surface of an outermost winding 103 or 201, wherein the outermost winding is the primary-side winding or the secondary-side winding away from the magnetic cylinder (paras. [0033]-[0050]). The combination would result in “a second electromagnetic shielding layer that is disposed on a surface of a framework and that is wrapped around the magnetic cylinder” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second electromagnetic shielding layer as taught by Zhang to the transformer of Zhou in view of Fujimura to provide the required shielding characteristics.

8.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Fujimura, as applied to claim 1 above, and further in view of Espino (U.S. PG. Pub. No. 2014/0185337 A1).
With respect to claim 6, Zhou in view of Fujimura teaches the transformer of claim 1, wherein the several windings further comprise an auxiliary winding 351 or 352, wherein the auxiliary winding surrounds the magnetic cylinder in the magnetic core structure in the stacked manner (para. [0105]). Zhou in view of Fujimura does not expressly the auxiliary winding is located between the primary-side winding and the secondary-side winding.
Espino teaches a transformer (e.g. FIG. 3B), wherein the auxiliary winding 372 is located between the primary-side winding 338 and the secondary-side winding 342 (paras. [0061], and [0063]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the auxiliary winding between the primary and secondary windings as taught by Espino to the transformer of Zhou in view of Fujimura to provide the required coupling.
With respect to claim 7, Zhou in view of Fujimura and Espino teaches the transformer of claim 6, further comprising a second electromagnetic shielding layer (the other of shielding layer 33 or 34) that is disposed between either the primary-side winding and the auxiliary winding, or the secondary-side winding and the auxiliary winding (Zhou, para. [0105]).
With respect to claim 8, Zhou in view of Fujimura and Espino teaches the transformer of claim 6, wherein the primary-side winding, the auxiliary winding, and the secondary-side winding alternately surround the magnetic cylinder in the stacked manner (Espino, paras. [0061], and [0063]).

9.	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Fujimura, as applied to claim 1 above, and further in view of Andres et al. (U.S. Patent No. 6,950,291 B1).
With respect to claim 14, Zhou in view of Fujimura teaches the transformer of claim 1. Zhou in view of Fujimura does not expressly teach the transformer further comprises a metal electromagnetic shielding strip that surrounds a surface of the magnetic core structure in a head-to-tail manner.
Andres et al., hereinafter referred to as “Andres,” teaches a transformer 10 (FIG.1A), wherein the transformer further comprises a metal electromagnetic shielding strip 28 that surrounds a surface of the magnetic core structure 14 in a head-to-tail manner (col. 10, lines 20-23). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the metal electromagnetic shielding strip as taught by Andres to the transformer of Zhou in view of Fujimura to provide the required shielding characteristics.

Conclusion
10.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837